Citation Nr: 1536088	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-38 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for neurosyphilis with neurogenic bladder.

2.  Entitlement to service connection for dementia.

3.  Entitlement to service connection for psychosis.

4.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran had active military service from September 1980 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2012 letter adjudication issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Original jurisdiction in this appeal is with the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A review of the claims file shows that the Veteran submitted a request for a Board hearing.  Specifically, in October 2014, he submitted a VA Form 9 which indicated that he wanted to be scheduled for a hearing at the RO before a Member of the Board (i.e., Travel Board hearing).  In November 2014, the Veteran filed a second VA Form 9 indicating that he did not want to appear for a hearing.  Notwithstanding this statement, the Veteran's representative has since filed a "Motion to Remand" with the Board specifically asking that the Veteran be afforded the personal hearing he requested on his original VA Form 9.  See the July 15, 2015 Motion for Remand, at 2.   

Given the expressed intent of the Veteran, through his representative, the Board concludes that this case must be returned to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




